ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/8/22 wherein claims 2  were amended and claims 5, 8, 12, 14, 17, 20, 23, 26, and 44 were canceled.  In addition, the Examiner acknowledges receipt of the claims filed 12/16/21 which are a duplicate of those filed 11/4/20.  Also, the Examiner acknowledges receipt of the amendments filed 10/14/21 and 11/4/20.
	Note(s):  Claims 1-4, 6, 7, 9-11, 13, 15, 16, 18, 19, 21, 22, 24, 25, 27-43, and 45-49 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a composition comprising a cargo group, a chelating ligand, and optionally, a self-immolative linker interconnecting the cargo group and the chelating ligand as set forth in independent claim 1.  In addition, the instant invention has methods of using the composition as set forth in claims 33-43 and 45-48.

APPLICANT’S ELECTION
Applicant was requested to elected a Group for initial examination and a species from therein.  
Applicant’s election of Group I (claims 1-4, 6, 7, 9-11, 13, 15, 16, 18, 19, 21, 22, 24, 25, and 27-32) in the reply filed on 12/6/21 and 4/8/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The restriction requirement is still deemed proper and is made FINAL.
Note #1:  In the reply filed 12/16/21, Applicant elected to prosecute Group I.  In addition, a general election of species was provided.  However, the election of species was not found to be sufficient as the Examiner requested that a single disclosed specific species be identified with all the components of the desired species being identified.  Thus, a second request was mailed to Applicant to specifically set forth the elected species.
Note #2:  In the reply filed 4/8/22, Applicant elected the species wherein the (1) DYRK1A inhibitor is 5-iodotubercidin; (2) the chelating agent is 
    PNG
    media_image1.png
    105
    177
    media_image1.png
    Greyscale
 from claim 10; (3) the self-immolative linker is of Formula II-A from claim 3, 
    PNG
    media_image2.png
    88
    229
    media_image2.png
    Greyscale
, wherein H3 and H4 are both tertiary amines (Note(s):  In Applicant’s response, reference is made to H4 and H5; however, there is no H5 in Formula II-A);  (4) the prodrug has the Formula (Car-H)m-S-(L)n wherein ‘Car’ is 5-iodotubercidin; ‘H’ is oxygen; ‘m’ is 1; ‘S’ is a substituted aromatic ring; and ‘L’ is the chelating agent of claim 10.  (Note(s):  Applicant did not specify the variable ‘n’.  Thus, n = 1 which is the minimum value as set forth in claim 2.  Also, Applicant did not identify a specific substituted aromatic ring.  Thus, the first substituted aromatic ring appearing in the claims 
    PNG
    media_image3.png
    100
    121
    media_image3.png
    Greyscale
 which is found in claim 4 and consistent with Applicant’s prodrug formula,
    PNG
    media_image4.png
    102
    205
    media_image4.png
    Greyscale
.  Claims 1-4, 6, 7, 9-11, 13, 15, and 32 read on Applicant’s elected species.
Applicant’s elected species was search and no prior art was found which could be used to reject the claims.  Thus, the search was expanded and prior art was found which could be used to reject the claims (see the rejection below).  Thus, the search was not further extended.

WITHDRAWN CLAIMS
Claims 16, 18, 19, 21, 22, 24, 25, 27-31, 33-43, and 45-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

IMPROPER MARKUSH REJECTION
Claims 2, 3, 4, and 9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of prodrug formulae and the heteroatoms (H, H1, and H2 groups, Car group, SIM group, and scaffold (S group) are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  For example, the prodrug may have Formula I-A, (Car-H)m-S-(L)n or Formula I-B, Car-H2-SIM-H1-S-L, wherein L  comprises any chelating ligand; S and SIM comprise any optionally substituted aromatic ring, heteroaromatic ring, or fused rings; Car comprises any cargo group and optionally a self-immolative linker that may contain an acyl group bound to hydrogen, to form an ester, amide, or thioester; m and n are independently at least one; and H, H1, and H2 are independently oxygen, nitrogen, or sulfur.  
In regards to the self-immolative linker, the linker may have the structure 
    PNG
    media_image5.png
    85
    219
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    87
    323
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    111
    246
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    128
    372
    media_image8.png
    Greyscale
or 
    PNG
    media_image9.png
    107
    371
    media_image9.png
    Greyscale
 wherein H3-H9, H11-14, H16, H17, and H19-H21 or wherein H10, H15, and H18 are independently carbon or nitrogen.
In regards to claim 4, the prodrug may be represented by 
    PNG
    media_image10.png
    105
    209
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    101
    184
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    101
    284
    media_image12.png
    Greyscale
or 
    PNG
    media_image13.png
    105
    242
    media_image13.png
    Greyscale
 wherein R1 is hydrogen, any electron withdrawing group, or any electron donating group; and R2 is hydrogen or any chemical group that confers steric hindrance and/or reduction of electronic conjugation of the acyl group to the aromatic or heteroaromatic ring.
In regards to the chelating ligand, it may be 
    PNG
    media_image14.png
    108
    140
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    113
    182
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    183
    207
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    104
    181
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    109
    111
    media_image18.png
    Greyscale
 or 
    PNG
    media_image19.png
    170
    187
    media_image19.png
    Greyscale
.
Thus, the species encompassed herein lack a common core that is consistent from one prodrug to another.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 7, 9-11, 13, 15, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3, 6, 7, 9-11, 13, 15, and 32:  Independent claim 1 is ambiguous because it is unclear what cargo group, chelating ligand, and self-immolative linker combinations Applicant is referring to that when Zn2+ binds the chelating ligand results in the catalyzing of cleavage of at least one ester, amid, or thioester group such that the cargo group is released.  Since claims 2, 3, 6, 7, 9-11, 13, 15, and 32 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claim 1:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation chelating ligand in general, and the claim also recites chelating ligand has a selective affinity for Zn2+, over Fe2+, Cu2+, Mn2+, Co2+, and Ni2+ which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 1, 4, 11, 13, and 15:  The claims are directed to a product (a compositions).  However, the claims are ambiguous because according to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claims initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in the claims or (a) when the Zn2+ binds to the chelating ligand and catalyzes cleavage of at least one ester, amid, or thioester group such that the cargo compound is released (claim 1); (b) when a product containing R2 has a chemical group which confers steric hindrance and/or reduction of electronic conjugation of the acyl group to the aromatic or heteroaromatic ring; (c) when a therapeutic or diagnostic cargo compound that is physiologically inactive when covalently bound to the aromatic ring, heteroaromatic ring, or fused ring (claim 11); (d) when a therapeutic cargo compound is used for treating diabetes (claim 11); (e) when a cargo compound promotes beta cell proliferation and/or regeneration (claim 13); or (f) when a cargo compound is a stabilizing ligand such that binding of the stabilizing ligand to the destabilizing domain prevents proteasomal degradation of the polypeptide (claim 15).  Hence, the claims are vague and indefinite.
Claim 4:  The claim is ambiguous because it is unclear chemical group Applicant is referring to that confers steric hindrance and/or reduction of electronic conjugation of the acyl group to the aromatic or heteroaromatic ring.
Claim 1, line 5:  The claim recites the limitation "the cargo compound".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6:  The claim is ambiguous because it is unclear what chelating ligand(s) Applicant is referring to that has a Kd for Zn2+ that is about 1 nM to about 100 µM.
	Claim 11:  The claim is ambiguous because it is unclear what cargo compound Applicant is referring to that is physiologically inactive when covalently bound to an aromatic ring, heteroaromatic ring, or fused ring.  In addition, it is unclear what therapeutic cargo therapeutic compound Applicant is referring to that is useful for treating diabetes.
	Claim 13:  The claim is ambiguous as it is unclear what cargo compound Applicant is referring to that promotes be cell proliferation and/or regeneration.
	Claim 13:  The claim is confusing because it is directed to the cargo compound, but in line 2, it sets forth that the cargo compound is ‘optionally…’.  Did Applicant intend to delete the time ‘optionally’?
	Claim 15:  The claim is ambiguous because it is unclear what cargo compound Applicant is referring to that is a stabilizing ligand for a polypeptide and prevents proteasomal degradation of the polypeptide.
	Claims 11, 13, and 15:  The claims are ambiguous because of the phrase ‘the cargo compound’.  In particular, the claims are ambiguous because ‘the cargo compound’ that is being referenced is a substance that was introduced in the active steps of independent claim 1 and are not the product components of the prodrug (cargo group, chelating ligand, and optionally, a self-immolative linker).  Thus, it is unclear if Applicant actually intended the cargo compound to be product component of the prodrug.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimasi et al (US 2011/0033378).
	Dimasi et al disclose compositions that comprise an antibody coupled to a drug wherein the drug may be a cytotoxic agent, chemotherapeutic agent, peptide, peptidomimetic, protein scaffold, enzyme, toxin, radionuclide, DNA, RNA siRNA, microRNA, peptidonucleic acid, fluorescent tag, or biotin.  Also, Dimasi et al disclose that the antibodies of their invention are useful for delivery of cargo molecules and/or agents (see entire document, especially, abstract; page 4, paragraphs [0026] and [0027]).  Thus, based on the teachings of Dimasi et al, the antibody is a cargo group that is responsible for delivering a substance to a desired target.
	In a particular embodiment of Dimasi et al, it is discloses that antibodies of their invention are conjugated to a therapeutic agent such as a radioactive material or a macrocyclic chelator.  In addition, it is disclosed that the macrocyclic chelator (DOTA) may be attached to the antibody via a linker molecule (page 17, paragraph [0142]).  Hence, both Applicant and Dimasi et al disclose a composition comprising a cargo group, chelating ligand, and optionally, a linker.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 11, 13, 15, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dimasi et al (US 2011/0033378).
	Dimasi et al disclose compositions that comprise an antibody coupled to a drug wherein the drug may be a cytotoxic agent, chemotherapeutic agent, peptide, peptidomimetic, protein scaffold, enzyme, toxin, radionuclide, DNA, RNA siRNA, microRNA, peptidonucleic acid, fluorescent tag, or biotin.  The antibodies are immunological proteins that bind a specific antigen.  Also, Dimasi et al disclose that the antibodies of their invention are useful for delivery of cargo molecules and/or agents (see entire document, especially, abstract; page 1, paragraph [0008]; page 4, paragraphs [0026] and [0027]).  
	Dimasi et al disclose that their antibodies are conjugated to diagnostic or detectable agents.  As a result, the antibody compositions may be used for monitoring or prognosing the development or progression of a disorder or as part of a clinical testing procedure to determine the efficacy of a particular therapy.  Diagnosis may be accomplished by coupling the antibody to substances such as 65Zn (page 16, paragraphs [0130] and [0131]).
	In a particular embodiment of Dimasi et al, it is discloses that antibodies of their invention are conjugated to a therapeutic agent such as a radioactive material or a macrocyclic chelator.  In addition, it is disclosed that the macrocyclic chelator (DOTA) may be attached to the antibody via a linker molecule (page 17, paragraph [0142]).  Hence, both Applicant and Dimasi et al disclose a composition comprising a cargo group, chelating ligand, and optionally, a linker.
	The antibody may be linked to a conjugate moiety using various types of linkers.  Possible linkers include an acid-labile hydrozone, a hydrazide group, a malonate, or a disulfide.  In addition, the linkers may be self-immolative.  Possible self-immolative linkers include 2-aminoimidazol-5-methanol derivatives and ortho- and para-aminobenzyl acetals (page 18, paragraphs [0147], [0149], [0152], and [0154]; page 19, paragraphs [0155], [0156], [0168], and [0169]).
	Pharmaceutical compositions of the antibody conjugates may be generated.  The compositions contain one or a combination of antibodies or antibody conjugates and a pharmaceutically acceptable carrier (page 22, paragraph [0188]).  The pharmaceutical compositions are generally sterile and stable under the condition of manufacture and storage (page 23, paragraph [0194]).
	It would have been obvious to a skilled artisan at the time the invention was made that the antibody of Dimasi et al is a cargo group because the antibody is responsible for delivering a substance to the desired target.  In addition, it would have been obvious to a skilled artisan that based on page 17, paragraph [0142] of Dimasi et al that and Applicant both disclose invention that read on a composition comprising a cargo group, chelating ligand, and optionally, a linker.
	Dimasi et al also disclose that various possible linkers may be used to connect the cargo group to the chelator.  Thus, the skilled artisan would be motivated to use various linkers including acid-labile hydrozones, hydrazides, malonates, disulfides, 2-aminoimidazol-5-methanol derivatives, and ortho- and para-aminobenzyl acetals.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made that the chelating ligand has a Kd for Zn2+ of about nM to about 100 µM because both Applicant and Dimasi et al disclose that the composition may contain zinc.  As a result, according to MPEP 2112.01, if the composition of the prior art is physically the same as Applicant then the compositions must have the same properties.  In other words, products of identical composition cannot have mutually exclusive properties.  In addition, since both Applicant and the instant invention disclose overlapping compositions, it would be obvious that the therapeutic/diagnostic agent is physiologically inactive when covalently bound to an aromatic ring, a heteroaromatic ring, or a fused ring as in claim 11 or in promoting beta cell proliferation and/or regeneration as in claim 13.  Furthermore, based on the teachings of MPEP 2112.01, it would be obvious that if the compositions are the same then the cargo compound may be used for stabilizing the ligand of a polypeptide.
	For the reasons set forth herein, the instant invention is rendered obvious over the cited prior art.

COMMENTS/NOTES
Applicant’s elected species is free of the prior art of record.  In particular, the claim is distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the specific species.  
Note(s):  Applicant elected the species wherein the (1) DYRK1A inhibitor is 5-iodotubercidin; (2) the chelating agent is 
    PNG
    media_image1.png
    105
    177
    media_image1.png
    Greyscale
 from claim 10; (3) the self-immolative linker is of Formula II-A from claim 3, 
    PNG
    media_image2.png
    88
    229
    media_image2.png
    Greyscale
, wherein H3 and H4 are both tertiary amines;  (4) the prodrug has the Formula (Car-H)m-S-(L)n wherein ‘Car’ is 5-iodotubercidin; the self-immolative linker is Formula II-A from claim 3, 
    PNG
    media_image2.png
    88
    229
    media_image2.png
    Greyscale
, wherein H3 and H4 are both tertiary amines; ‘H’ is oxygen; ‘m’ is 1; ‘S’ is a substituted aromatic ring; n = 1; ‘L’ is the chelating agent of claim 10; the specific substituted aromatic ring is 
    PNG
    media_image3.png
    100
    121
    media_image3.png
    Greyscale
 which is found in claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 4, 2022